internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp plr-122028-98 date date date date date property w contract a contract b e f dear this letter responds to your date request for a supplement to our prior letter_ruling dated date the prior letter_ruling the legend abbreviations factual summary and representations appearing in our prior letter_ruling are incorporated by reference unless otherwise indicated pursuant to your request the prior letter_ruling has been modified as follows a the descriptions of date date and property w in the legend have been plr-122028-98 amended and contract a contract b date e and f have been added b the description of the proposed transaction has been amended to read as follows before date i sub has sold its assets in the ordinary course of business c and will be liquidated into parent ii parent and its subsidiaries including several of its foreign subsidiaries will sell assets in the ordinary course of business the foreign subsidiaries that sell their assets will be liquidated into parent after such sales parent will also attempt to sell business b and the other businesses because none of group a group b or group c wishes to acquire them any proceeds from the above sales including the sale by sub in step i will be used to pay liabilities or purchase assets for use in business a or business c or will be allocated among sub controlled and controlled iii sub will sell all of its corp d and corp g stock and part of its corp a stock the proceeds of these sales will be used by sub to equate the value of each shareholder group’s stock in parent with the value of the corporation that group will own after the transactions are completed on or before date iv parent will transfer property w to controlled v sub will form two domestic holding_company subsidiaries dhc and dhc sub will transfer to dhc d percent of its stock in corp a corp b and corp e sub will transfer to dhc e percent of its stock in corp a corp b and corp e vi sub will merge into sub the first merger vii parent will merge into sub the second merger viii a plan_of_liquidation will be adopted for sub and the assets of sub will be distributed to sub the sub distribution ix unless sub is sold before date sub or parent before the merger described in step vi will contribute the stock of sub to a newly formed limited_liability_company new llc which will be treated for federal tax purposes as a division of sub on or before date a plan of complete_liquidation will be adopted for sub and the assets of sub will be distributed to new llc the sub distribution plr-122028-98 x sub will transfer to a wholly owned liability company llc a the assets and liabilities of business b and the other businesses not sold in step ii including stock of corporations engaged in the other businesses b stock of corp f and c property v as described below in steps xii and xiii sub will transfer to controlled and controlled partial_interests in llc which will be treated as a partnership for federal tax purposes the joint_ownership of llc will be terminated as expeditiously as possible see step xviii below xi sub will transfer to a second wholly owned limited_liability_company llc assets necessary to perform certain transitional support services for sub controlled controlled their respective subsidiaries and llc as described below in steps xii and xiii sub will transfer to controlled and controlled partial_interests in llc which will be treated as a partnership for federal tax purposes the joint_ownership of llc will be terminated as expeditiously as possible xii sub will contribute to controlled a property x and property y b c percent of its stock in corp a corp b corp e llc and llc c contract a d part of its pension assets and liabilities e part of its split dollar life_insurance assets and f cash and controlled will distribute property z to sub collectively contribution sub will also contribute to controlled its stock in sub sub sub sub and sub xiii sub will contribute to controlled a its corp c and dhc stock b d percent of its stock in llc and llc c contract b d part of its pension assets and liabilities and e cash collectively contribution the group a group b and group c shareholders have agreed to a tentative value for the corp c stock but have agreed to re-value the corp c stock after release of the corp c date earnings report if the date report and other relevant information alter the agreed upon tentative value of the corp c stock appropriate adjustments will be made amongst sub controlled and controlled to reflect the difference xiv controlled will form a domestic holding_company subsidiary dhc and will transfer to dhc stock of corp a and other investment_assets xv on date at_f sub will distribute its controlled stock to the group a shareholders in exchange for their sub stock_distribution and its controlled stock to the group b shareholders in exchange for their sub stock_distribution together the distributions after date xvi controlled will elect under sec_1361 to be treated as an s_corporation and will elect under sec_1361 to have sub sub sub sub sub and dhc treated as qualified subchapter_s subsidiaries qsubs controlled will elect plr-122028-98 under sec_1361 to be treated as an s_corporation and will elect under sec_1361 to have dhc treated as a qsub all elections will take effect on date xvii sub will elect under sec_1361 to be treated as an s_corporation the sub s election sub will elect under sec_1361 to have sub sub sub sub and dhc treated as qsubs all elections will take effect on date xviii llc will undertake to sell all the assets received from sub in step x above including the stock of corp f the proceeds of the sales will be distributed among sub controlled and controlled in proportion to their interests in llc sub controlled and controlled intend to have llc sell the assets as expeditiously as possible after which llc will be dissolved c representations k and cc have been modified to read as follows k other than any sec_303 redemptions that may be effected by controlled and other than possible inter_vivos gifts to lineal_descendants before or after distribution there is no plan or intention by the group a or group c shareholders to sell exchange transfer by gift or otherwise dispose_of any stock in sub or controlled after the transactions cc other than any sec_303 redemptions that may be effected by controlled and other than possible inter_vivos gifts to lineal_descendants before or after distribution there is no plan or intention by the group b or group c shareholders to sell exchange transfer by gift or otherwise dispose_of any stock in sub or controlled after the transactions d the following representations regarding distribution and distribution have been added t2 distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either sub or controlled or stock possessing percent or more of the total value of all classes of stock of either sub or controlled plr-122028-98 mm distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either sub or controlled or stock possessing percent or more of the total value of all classes of stock of either sub or controlled the above changes do not adversely affect the rulings contained in the prior letter_ruling and those rulings retain full force and effect no opinion is expressed about the tax treatment of the above changes under other provisions of the code and federal_income_tax regulations or the tax treatment of any conditions existing at the time of or effects resulting from the above changes that are not specifically covered by the rulings contained in the prior letter_ruling the caveats contained in the prior letter_ruling remain unchanged except that all references to the steps of the transactions in these caveats are amended to conform to the revised steps set forth above this supplemental letter is directed only to the taxpayer who requested it sec_6110 provides that it cannot be used or cited as precedent copies of this supplemental letter and the prior letter_ruling must be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transactions are completed under a power_of_attorney on file in this office a copy of this letter has been sent to the taxpayer sincerely assistant chief_counsel corporate by wayne t murray senior technician reviewer branch prior written_determination
